May 31, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                      CHARLES RAY STEVENSON, Appellant

NO. 14-12-00356-CV                      V.

                        TANGALAR STEVENSON, Appellee
                            ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on December 28, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
CHARLES RAY STEVENSON.
      We further order this decision certified below for observance.